DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 28 April 2020 amends claims 1-13, 15, and 16. Claim 14 has been cancelled. Applicant’s amendment has been fully considered and entered.
Allowable Subject Matter
Claims 1-13, 15, 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or make obvious the claimed secure transmission that requires the sharing of an entropy pool between a first and second device, by way of a message broker, such that the entropy pool is transmitted in signaling messages with asymmetrically encrypted payloads and a signature. Messages are subsequently transmitted between the first and second devices, by way of the message broker, such that message header includes an identifier for an symmetric encryption key selected from the entropy pool that is used to encrypt the message payload and an identifier for authentication key selected from the entropy pool that is used to create an message authentication code.
The closest prior art, Wilkins, U.S. Publication No. 2012/0204032, discloses a secure messaging system wherein a key server (Figure 1, element 10) stores encryption keys for multiple users, such as User A ([0089]: data record includes a field for at least one encryption key for User A). The key server provides a requested encryption key to requesting users, such as User B ([0204]: device of User A would read on the first device; device of User B would read on the second device; key server reads on the claimed message broker; the plurality of keys stored on the key server reads on the claimed entropy pool), which meets the limitation of sharing an entropy pool between the first device and the second device via the message broker, by means of signaling messages. Wilkins discloses that communicated messages between two users includes a message and message header ([0215]: message reads on the claimed payload) such that the messages can be exchange through the key server ([0238]: KES can implement the functional of email applications), which meets the limitation of transmitting subsequent messages between the first device and the second device via the message broker, each said subsequent message comprising a header and a payload. The message header includes a key id used retrieve the appropriate key to decrypt the message ([0221]), which meets the limitation of the header comprising [an identifier of an authentication key obtained from the shared entropy pool and] an identifier of a symmetrical encryption key obtained from the shared entropy pool. 
Wilkins does not disclose or make obvious that the message header includes an additional key id that identifies an authentication key from the same server keys/entropy pool utilized to create an authentication code that is additionally inserted into the message header.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mehr, U.S. Patent No. 10,623,186, discloses a secure communication scheme that includes an identifier for the key utilized to encrypt a communication in the header of the communication.
Di Marco, WO 2017/095303 A2, discloses a communication system amongst a plurality of nodes such that the communications are encrypted utilizing a key whose identifier is placed in the communication header.
Leavy, U.S. Patent No. 9,584,493, discloses a messaging system wherein that allows for secure messaging by encrypting the messages.
Le Saint, U.S. Publication No. 2016/0241389, discloses a secure communication system wherein the communications are encrypted utilizing a key whose identifier is placed in the communication header.
Veillette, U.S. Publication No. 2010/0061272, discloses a secure communication scheme that includes an identifier for the key utilized to encrypt a communication in the header of the communication.
Zhu, U.S. Publication No. 2006/0274899, discloses a secure messaging system wherein the messages are encrypted using a key whose identifier is located in the message header.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437